     Case 1:20-cv-00973-NONE-EPG Document 17 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NAHRAIN AL PATO, et al.,                          No. 1:20-cv-00973-NONE-EPG
12                       Plaintiffs,
13           v.                                         ORDER GRANTING STIPULATION FOR
                                                        EXTENSION OF TIME
14    WILLIAM BARR, et al.,
                                                        (ECF No. 16)
15                       Defendants.
16

17          On March 15, 2021, the parties filed a stipulation for a 30-day extension of time for

18   Defendants to respond to the complaint. (ECF No. 16). The parties stipulate that this case

19   concerns an overseas applicant in an immigration case, and the applicant is in the process of

20   arranging travel to interview at a United States consulate for an interview. The parties request that

21   Defendants have until April 15, 2021 to file an answer or other dispositive pleading. Finding good

22   cause, the Court grants the request.

23          Accordingly, IT IS HEREBY ORDERED that Defendants shall respond to complaint no

24   later than April 15, 2021.
     IT IS SO ORDERED.
25

26      Dated:     March 16, 2021                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
     Case 1:20-cv-00973-NONE-EPG Document 17 Filed 03/16/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
